Citation Nr: 1603775	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-22 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and hallux valgus.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and hallux valgus.

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and hallux valgus.

5.  Entitlement to service connection for a right knee condition, previously addressed as bilateral knee condition as secondary to the service-connected disability of bilateral pes planus with plantar fasciitis and hallus valgus.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2007 rating decision, in relevant part, denied service connection for a bilateral hip condition as secondary to the service-connected disability of bilateral pes planus with plantar fasciitis and hallux valgus.  The RO denied the claim because there was no evidence to link the Veteran's current symptoms to his bilateral foot condition or his period of active duty service.  The RO noted that service treatment records were silent for any complaint regarding any hip or thigh injury, accident, or illness.  

In April 2008, the Veteran indicated that he wished to "reopen" claims for service connection for prostatitis and a right hip condition.  See April 18, 2008 Statement in Support of Claim (VA Form 21-4138).  By a June 2008 rating decision, the RO denied service connection of a prostate condition for the first time, and continued to deny the claim for service connection of a bilateral hip condition because the evidence submitted was not new and material.  

A decision of the RO becomes final if the appellant does not express disagreement or submit new and material evidence within one year of notice of the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.104(a), 3.105(b), 3.156(b), 3.160(d), 20.302 (2015).  In the present case, the Veteran was notified of the March 2007 rating decision on April 23, 2007.  

VA treatment records associated with the Veteran's claims file on April 30, 2008  show that in February 2008 the Veteran complained of right hip pain, which had bothered him since he fell out of bed and landed on the right hip during active duty service.  Although the February 2008 treatment record was associated with the Veteran's claims file more than one year after notice of the March 2007 rating decision, VA has constructive possession of VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this instance, the treatment record is deemed to have been associated with the Veteran's claims file when it was created in February 2008, and as part of the Veteran's claim to reopen received within one year of the March 2007 rating decision.  Thus, the Board finds that the February 2008 VA treatment record was received within one year of notice of the decision.

The Board finds further that the February 2008 treatment record constitutes new and material evidence.  The Veteran's statement provides a basis to find that he suffered an in-service injury to his right hip and to link his current symptoms to his service.  Therefore, the new and material evidence in the February 2008 treatment record, which pertained only to the Veteran's right hip, precluded the March 2007 rating decision from becoming final with respect to the Veteran's right hip claim, but not with respect to the Veteran's left hip claim.  38 C.F.R. § 3.156(b) (2015).  

In June 2009, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a hearing before the Board.  

By a November 2014 rating decision, the RO, in relevant part, continued to deny the Veteran's claim for service connection of a right knee condition, previously addressed as secondary to the service-connected disability of bilateral pes planus with plantar fasciitis and hallus valgus, because new and material evidence had not been submitted to reopen the claim.  In December 2014, the Veteran filed a Notice of Disagreement with respect to the denial of service connection for a right knee condition.  The RO has not, however, provided the Veteran with a statement of the case for his claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran has elected a traditional appeal of his claim.  See November 2015 Report of General Information (VA Form 27-0820). 

The issues of entitlement to service connection for left and right hip disorders and a right knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current prostate disability was not incurred in service, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.

2.  The March 2007 rating decision that denied service connection for a left hip disorder was not appealed and is final.

3.  Some of the evidence received since the March 2007 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left hip disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
I.  VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014).

In the present case, in December 2006 and April 2008 letters issued prior to the March 2007 and June 2008 decisions on appeal, respectively, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In addition, the December 2006 letter explained the evidence necessary to substantiate a claim based on secondary service-connection.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, a VA examination report, a private treatment record, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in January 2014.  The Board acknowledges that the Veteran has requested a new VA examination due to circumstances relating to obtaining a blood specimen the day of the examination and because the examiner "contradicted all evidence [the Veteran] hand carried."  See January 2014 Statement in Support of Claim (VA Form 21-4138).  However, the Board finds that the January 2014 VA examination is adequate.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical evidence and military service, conducted an evaluation, and provided a reasoned rationale for the opinion rendered.  The opinion shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's service.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  SERVICE CONNECTION

The Veteran seeks service connection for a prostate disorder, which he relates to in-service complaints of scrotal pain.   

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, a veteran must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records show the Veteran complained of scrotal pain in May 1979.  In October 1979, he complained of a tender nodule on the left testicle for a few months.  On examination, there was no deformity, erythema, edema, or palpable masses.  Most of the discomfort was at the base of the penis.  No abnormality was detected and the assessment was "normal male."  On his November 1981 discharge medical history, the Veteran indicated he had frequent or painful urination.  

The Veteran was admitted to the Buffalo, New York VA Medical Center in April 1983 without complaints relating to scrotal pain, prostate disorders, or difficulties urinating.  A genitourinary exam was essentially negative.  

May 1986 treatment records show that the Veteran complained of a tender, swollen right testicle.  He reported a history of possible testicular trauma during sleep two days prior.  The scrotum was slightly erythematous with a swollen right testis and tenderness of cord.  The Veteran was voiding well.  The left testis was without tenderness or masses.  The Veteran was diagnosed with right epididymitis.  

May 1987 treatment records show the Veteran complained of lower back pain.  He was diagnosed with nonspecific urethritis.  

In May 1990, the Veteran was treated for a urinary tract infection.  

In June 1995, the Veteran complained of right testicular swelling.  The right testis was mildly bigger than the left.  The diagnosis was rule out urinary tract infection.   

A May 1998 private treatment record from W.P.U.A. shows the Veteran had a long history of benign prostatic hypertrophy (BPH) and chronic, intractable prostatitis.  He had an induration of the left lobe of the prostate and had failed to respond to medical management for his voiding difficulty and symptoms of chronic prostatitis.  A prostate ultrasound and biopsy were performed.  The ultrasound revealed numerous stones and stone shadows, particularly on the left side of the prostate.

A July 2003 prostate biopsy performed by VA showed focal acute prostatitis.  On examination, a hard nodule was palpated in the left, mid-gland of the prostate. 

A March 2004 urology note shows follow-up of focal prostatitis.  The assessment was left apical prostate nodule.  

A prostate nodule was diagnosed in January 2008 and biopsied in March and April 2008.  The nodule was found to be benign prostatic tissue with acute and chronic inflammation.

January 2013 x-rays show extensive prostatic calcifications.  Similarly, May 2013 testing reveals that the prostate is heavily calcified with the presence of moderate prostatomegaly.  

The Veteran was afforded a VA examination in January 2014.  The examiner opined that the chronic prostatitis diagnosed in 1998 had resolved with appropriate treatment without residual.  The examiner also opined that the Veteran's prostate stones are an incidental finding, neither due to nor aggravated by the Veteran's scrotal pain treated during active military service.  The examiner's rationale was that, based on cited medical literature, "[p]rostatic stones are very common and generally do not cause symptoms of BPH which men can get as they age and their BPH progresses."  Finally, the examiner opined that the Veteran's BPH is neither due to nor aggravated by his scrotal pain shown in the service medical record.  The rationale was that "BPH is considered a normal part of the aging process in men and is hormonally dependent on testosterone and dihydrotestosterone (DHT) production.  An estimated 50% of men demonstrate histopathologic BPH by age 60 years.  This number increases to 90% by age 85 years."  

Analysis

The Veteran has a current diagnosis of a prostate disorder.  The Board, however, finds that the most probative evidence supports the conclusion that the Veteran's prostate disorder did not manifest in service or for a significant period thereafter. 

Service treatment records do not show any complaints of or treatment for a prostate disorder.  While the Veteran complained of a swollen right testicle approximately four years after discharge and was diagnosed with right epididymitis, the Veteran complained of a tender nodule of the left testicle in service.  Thus, the Veteran's pain was in different locations.  Moreover, he was not diagnosed with epididymitis in service.  The Veteran did not complain of testicular swelling again until June 1995.

The first objective post-service evidence of a diagnosis of a prostate disorder is in May 1998, which is more than 16 years after the Veteran's period of service.  As a prostate disorder was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Moreover, at no time did any private or VA treating provider relate the Veteran's prostate disorder to his period of service.

The Board finds the January 2014 medical opinion of the VA examiner to be highly probative to the questions at hand.  While the examiner diagnosed BPH and prostate stones, he opined that these prostate disorders are not caused by or the result of the Veteran's military service.  The examiner's rationale was that BPH and prostate stones are very common and considered a normal part of the aging process in men.  The examiner conducted a detailed review of the Veteran's claims file and interview of the Veteran, and provided an adequate rationale for his opinion. 

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, scrotal pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his prostate disorder.

Without some competent evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive nexus opinion relating the Veteran's current prostate disorder to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that a prostate disorder was not shown in service, and the most probative evidence fails to link the Veteran's current prostate disorder to service.  Accordingly, service connection for a prostate disorder is not warranted.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  REOPENING THE CLAIM FOR A LEFT HIP DISORDER

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its March 2007 rating decision, the RO denied service connection for a bilateral hip condition because there was no evidence to link the Veteran's current symptoms to his bilateral foot condition or his period of active duty service.  The RO noted that service treatment records were silent for any complaint regarding any hip or thigh injury, accident, or illness.  Notice of that decision was provided on April 23, 2007.  A notice of disagreement was not filed within one year of the notice of that decision.  Although the Veteran filed a statement in April 2008 to reopen his right hip claim and a February 2008 VA treatment record shows that the Veteran reported in-service injury to his right hip, no correspondence or evidence was received from the Veteran concerning his left hip within one year of notice of the March 2007 rating decision.  See 38 C.F.R. § 3.156(b) 2015.  Thus, the Board finds that the March 2007 rating decision is final with respect to the Veteran's left hip claim.

The Board notes that the RO determined in its May 2009 Statement of the Case that new and material evidence was not necessary to reopen the Veteran's claim because one year from the date the Veteran was notified of the March 2007 rating decision had not passed when the Veteran's April 2008 statement to reopen his right hip claim was received.  The RO then denied the Veteran's claim on its merits.  However, as discussed above, the evidence obtained within one year of the March 2007 rating decision pertained only to the Veteran's right hip claim, not to his left hip claim.  No new and material evidence was received within one year of the March 2007 rating decision pertaining to the left hip.   

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Some of the evidence received after the March 2007 rating decision includes, in relevant part, VA treatment records and a January 2014 VA examination that show the Veteran has moderate osteoarthritis of the left hip, as compared to merely early narrowing in the hip joint space as in February 2007.  Moreover, the records show ongoing treatment of the left hip, which received little, if any, treatment prior to the March 2007 rating decision.  Thus, the Board finds that the new evidence is material in that provides evidence concerning the nature and progression of the Veteran's left hip disorder, which is relevant to determining its etiology.  

The Board also finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the March 2007 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received to reopen the claim for a left hip disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

Entitlement to service connection for a prostate disorder is denied.

New and material evidence having been received, the claim for entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis and hallux valgus, is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claims for service connection of right and left hip disorders and a right knee condition.

Right and Left Hip Disorders

The Veteran originally sought service connection for bilateral hip pain that he alleged was caused by his service-connected bilateral pes planus with plantar fasciitis and hallux valgus.  See November 2006 Statement in Support of Claim (VA Form 21-4138).  However, beginning in February 2008 during the course of VA treatment, the Veteran claimed that his right hip pain is due to a fall out of bed during his active duty service.

Service treatment records show x-rays of the right thigh and hip were taken in September 1980 because the Veteran "fell out of bed."  There was no significant abnormality.  On his November 1981 discharge medical history, the Veteran indicated that he had swollen or painful joints, but did not specify the joint locations.  He denied arthritis, rheumatism, or bursitis; bone, joint, or other deformity; and lameness.

An October 2002 x-ray of the right hip to rule out degenerative joint disease shows that small spurs project from the margins of the articular surface of the head of the femur and the acetabulum.  Two tiny calcifications adjacent to the superior rim of the acetabulum possibly represent dystrophic calcifications in the acetabular labrum.  The impression was mild hypertrophic changes.

A March 2004 podiatry note shows that, in addition to discomfort in the feet, the Veteran is now having discomfort in the knee and hip region.  No assessment was made.  A July 2004 orthopedic clinic notes states that the Veteran is a 46-year-old male with a history of persistent aching of several joints, ankles, knees, and hips.  He was seen previously, but the provider was unable to define the etiology.  The Veteran continues with knee pain.  The impression was arthralgia with unclear etiology.  

At an August 2005 VA examination for his feet, the Veteran complained of pain in his feet and knees, but not in his hips.

The Veteran was afforded a VA examination in February 2007.  The Veteran reported that over the last four to five years he developed bilateral arthritis of his knees, hips, and low back that he attributed to his service-connected flat foot conditions without any specific mechanism of injury, either in service or post service.  The Veteran complained of pain in his sacroiliac joints, predominantly on the right side.  X-rays revealed early narrowing in the hip joint space in both the right and left hip.  The impression was early bilateral osteoarthritis of the hips.  The examiner opined that the Veteran's osteoarthritis was secondary to a normal aging process and not due to trauma while in the service.  He opined further that the Veteran's disorder was neither adjunct nor aggravated by his bilateral pes planus deformities and hallux valgus deformities; however, no rationale or further explanation of this opinion was provided.

A February 2008 orthopedic surgery note states follow up of history of low back and right knee pain doing about the same.  His shoulder is doing better after injection.  "Today also [complaining of right] hip pain which has bother him since he fell out of bed and landed on it while on [active] duty."  The diagnosis, in relevant part, was right trochanteric bursitis.  

August 2010 x-rays of the hips reveal degenerative arthritis in the hip joints bilaterally, with degenerative subchondral cyst formation present.

An April 2012 orthopedic surgery consultation note shows the Veteran was being seen due to chronic right hip pain.  The Veteran is quoted as reporting "I have had problems ever since I was pushed out of my top bunk bed 30 years ago."  April 2012 x-rays, which were compared to August 2010 x-rays, show moderate degenerative changes to both hips.  Degenerative changes were noted in the visualized lower lumbar spine as well.  The impression was stable degenerative and chronic findings.  The assessment was bilateral hip osteoarthritis and right trochanteric bursitis.

January 2013 hip x-rays, which were compared to January 2012 x-rays, show moderate to severe degenerative changes of the right hip with narrowing of the superolateral joint space, eburnation, and hypertrophic spur formation along the medial aspect of the femoral head.  A bony fragment was seen along the posterior superior aspect of the acetabulum.  The x-rays also show moderate degenerative changes of the left hip with the narrowing of the joint space superolaterally.  There was no significant interval change from the prior examination.  The impression regarding the right hip was moderate to severe osteoarthritis, stable.  

A September 2013 orthopedic surgery follow-up note for right hip pain, as well as right knee pain, provides that the Veteran gives a history of injury sustained while on active duty in 1980.  He fell out of the top bunk and was seen in clinic.  It is noted that x-rays show moderate to severe osteoarthritis of the right hip.  The impression is that moderate to severe osteoarthritis of the right hip "may be related to injury sustained while on active duty."  The Veteran requested a "rewording" of this progress note to state that the osteoarthritis of the right hip "is more than likely to be related to injury sustained while on active duty."  See October 2013 Secure Messaging.  The surgeon responded that she was unable to say exactly what caused the moderate to severe osteoarthritis "and can only say that [the] 'fall may have caused'" the osteoarthritis.  See October 2013 Addendum. 

October 2013 x-rays of the pelvis show advanced degenerative osteoarthritic changes of the right hip, and to a lesser degree of the left hip.  

The Veteran was afforded a second VA examination in January 2014.  There is no note that the Veteran fell out of bed and landed on his right hip in service.  The examiner opined that the Veteran's current bilateral degenerative osteoarthritis is not in any way causally or etiologically related to his active service.  The rationale is that service treatment records are silent for diagnosis of or treatment for any chronic hip disorder.  The Veteran's contention, that his osteoarthritis is somehow due to or caused by exposure to radar during active military service, is outside the realm of medical possibility.  A review of current medical literature is silent as to a mechanism by which exposure to radar may cause or aggravate degenerative osteoarthritis.  The examiner noted that medical literature shows that, overall, osteoarthritis affects 13.9 percent of adults aged 25 and older, and 33 percent of those 65 plus.  The examiner also noted that there is a substantial silent interval between the original precipitating event and the Veteran seeking medical care for the claimed condition.  The examiner concluded that the Veteran's degenerative osteoarthritis is consistent with a normal aging process.  It is a stand-alone entity; neither due to nor aggravated by his active military service, to include, but not limited to exposure to radar.

The examiner also opined that the Veteran's current bilateral osteoarthritis is neither due to nor aggravated (permanent increase in severity beyond natural progress) by his service-connected bilateral pes planus with plantar fasciitis and hallux valgus.  The rationale for the opinion was that a review of current medical literature is silent for any mechanism by which plantar fasciitis or hallux valgus may cause or aggravate degenerative osteoarthritis of the hips.

A January 2014 orthopedic surgery follow-up note, after the VA examination, states that the Veteran returns today with persistent pain in the right hip gradually getting worse.  The Veteran reported that the problem began when he fell out of bed in 1980 while on active duty and landed on his right hip.  The Veteran was seen in the emergency room.  There was no fracture on x-ray.  The surgeon stated "[x]-ray [right] hip reviewed does have loss of [joint] consistent with [degenerative] arthritis which may be related to falling on hip 9/27/1980."  "[Right] hip appears to be only arthritic [joint] so probably related to trauma." 

The Board findings the January 2014 VA examination report to be inadequate to the extent that the examiner did not specifically address that the Veteran fell out of bed in  September 1980 during service and landed on his right hip.  In addition, the examiner did not provide a sufficient rationale for his opinion that the Veteran's bilateral pes planus did not cause or aggravate the Veteran's bilateral osteoarthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided).  Also, the January 2014 orthopedic surgery follow-up note does not acknowledge that the Veteran also has arthritis of the left hip.  Thus, a remand is necessary to obtain an addendum medical opinion.  

In providing the addendum opinion, the examiner should review and discuss whether there is x-ray evidence of record that is consistent with traumatic arthritis to the right hip.  The examiner should also consider and respond to the January 2014 opinion of the VA orthopedic surgeon that the Veteran's osteoarthritis of the right hip may be related to his fall during service.  

The Veteran's claim for osteoarthritis of the left hip must be remanded along with his claim for osteoarthritis of the right hip.  The Board finds that an opinion regarding whether the Veteran's current osteoarthritis of the left hip is secondary to the Veteran's osteoarthritis of the right hip would be helpful in resolving the issues raised by the instant appeal.

Right Knee Condition - Manlicon Issue

As explained in the introduction, the RO has not yet issued a statement of the case addressing the Veteran's claim for a right knee condition.  Thus, the Board must remand this issue for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who drafted the January 2014 examination report, if available, to obtain an addendum opinion.  If the examiner who drafted the January 2014 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum reports that the claims file was reviewed.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a) Is at least as likely as not (50 percent probability or greater) that the Veteran's current osteoarthritis of the right hip is etiologically related to or a result of the Veteran's September 1980 fall out of bed during his military service, given the nature, complexity, and natural trajectory that would occur if the Veteran suffered permanent injury to his right hip during the fall?  

In rendering this opinion, the examiner should discuss whether the x-ray evidence of record is consistent with traumatic arthritis to the right hip, particularly the January 2013 and October 2013 x-rays that show greater degenerative changes of the right hip joint than of the left hip joint.  

The examiner should also address the January 2014 opinions of a VA treating orthopedic surgeon that the Veteran's right hip "does have loss of [joint] consistent with [degenerative] arthritis which may be related to falling on hip 9/27/1980," and that the "[right] hip appears to be only arthritic [joint] so probably related to trauma."

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the left hip is caused by OR aggravated by (a permanent increase in severity beyond natural progress) his osteoarthritis of the right hip?  The examiner should address the theory that altered body mechanics on account of the right hip disorder caused or aggravated the left hip condition. 

(c) The examiner should provide a rationale for his opinion that the Veteran's bilateral pes planus did not cause or aggravate the Veteran's osteoarthritis of the hips, if the examiner still so opines.  The examiner should address the theory that altered body mechanics on account of the bilateral foot disorder caused or aggravated the bilateral hip condition. 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

2.  In response to the Veteran's December 2014 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to service connection for a right knee condition.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


